 In the Matter of THE GENERAL TIRE & RUBBER COMPANYandUNITEDRUBBER WORKERS OF AMERICA, CIOCase No. 16-R-1379.-Decided August 8, 19415Samuels, Brown, Herman d Scott, by Mr. John M. Scott,of Ft.Worth, Tex., andMessrs. J. F. SloateandJohn Milberger,ofWaco,Tex., for the Company.Mr. F. M. Dickenson,of Memphis, Tenn., andMessrs. F. L. Widen-houseandJ. F. Driskell,of Waco, Tex., for the C. I. O.Mr. A. F. Cadena,of San Antonio, Tex., for the A. F. L.Mr. H. L. Johnson,of Waco, Tex., for the IBEW.Mr. H. F. Dunne,ofWaco, Tex., for the Steamfitters.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of America,CIO, herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe General Tire & Rubber Company, Waco, Texas, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Glenn L. Moller, TrialExaminer. Said hearing was held at Waco, Texas, on July 12, 1945.The Company, the C. I. 0., the American Federation of Labor, hereincalled the A. F. L., the International Brotherhood of ElectricalWorkers, Local B--72, AFL, herein called the IBEW, and the Plumbersand Steamfitters Local Union No. 529, AFL, herein called the Steam-fitters, appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:63 N. L.R. B., No. 26.182 TEE GENERAL TIRE & RUBBERCOMPANYFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY.183The General Tire & Rubber Company,an Ohio corporation,is pres-ently engaged in the manufacture of heavy duty military type tirespursuant-toGovernment contract.We are here concernedwith itsWaco, Texas, plant, the present output of which 'approximates 20percent of its anticipated production capacity.In excess of 331/3 per-cent of the raw materials purchased for use at the Company's Wacoplant is secured from sources outside the State of Texas.Since Janu-ary 1,1945, the Company has produced finished products valued.inexcess of$200,000.Its entire output is utilized for delivery to theOrdnance Department of the U. S. Army.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.International Brotherhood of Electrical Workers, Local B-72, andPlumbers and Steamfitters Local Union No. 529, both affiliated with theAmerican Federation of Labor, and the American Federation of Laborare labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn May 29, 1945, the C. I. O. addressed a letter to the Companywherein it stated that it represented a substantial majority of the Com-pany's employees, and requested recognition as their bargainingrepresentative.The Company, by letter dated June 2, 1945, refused toaccord recognition to the C. I. O.The IBEW also requested recogni-tion as the bargaining agent of the Company's employees it here seeksto represent, but was refused recognition by the Company.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. and the IBEW each represents a sub-stantial number of employees in'the unit it alleges to be appropriate.'.1 The FieldExaminer reportedthat the C.I.O. submitted 262 membership applications,of which 24 were undated,and thebalance bore dates between January and July 1945, inan alleged appropriateunit consisting of 263 employeesHe further reported that theIBEW submitted 5 authorization cards, all of which bore datesin April 1945,in an allegedappropriate unit consisting of 6 employees.Pursuant to an agreement of the parties theTrial Examiner,subsequentto thehearing, checked the cards submittedby the C. I. O.and the IBEW againstthe Company's pay roll of July 12, 1945, and found that of the cardssubmittedby the C.I.0., 209 represented the°'names of employees on the pay roll which 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employeesof theCompany, within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.IV. THEAPPROPRIATEUNIT; TIIE DETERMINATION OF REPRESENTATIVESThe C. 1. 0. requests a unitconsistingof all production and mainte-nance employees at the Company's Waco, Texas, plant, including em-ployees in the warehouse, but excluding administration and factoryoffice clerical employees, time-study employees, technical employees,personnel department employees, guards, general foremen, shift fore-men, supervisors, and all other supervisory employees.The Companyand the A. F. L. concur in the appropriateness of such unit, but wouldalso exclude therefrom the labor trainer.The IBEW and the Steam-fitters seek units coextensive with their respective craft jurisdictions.The electricians whom the IBEW seeks to represent function underseparate supervision in the maintenance department; the Companycontemplates establishing a separate shop for them.The only em-ployees who presently possess job classifications descriptive of the clas-sifications which the Steamfitters seeks to represent are the pipe fittersand the pipe fitters' helpers in the pipe shop, who are responsible to theassistantmaster mechanic in the maintenance department; the Com-pany contemplates placing them under separate supervision.Therecord does not disclose any substantial interchange between the elec-tricians or pipe fitters and the remaining employees in the plant.Wehave frequently held, in the absence of any history of collective bar-gaining, that both these craft groups may constituteseparate unitsapart from other employees in the plant.2On the other hand,as com-ponents of the Company's integrated organization, they may also func-tion as part of the plant-wide unit.We shall, accordingly, permitthe scope of the bargaining unit or units to be determined, in part, bythe results of separate elections which we shall hereinafter direct.As indicated above, the C. I. O. would include the labortrainer as aproduction employee, while the Company would exclude him as a man-agerial employee, and the A. F. L. as a supervisory employee.At thetime of the hearing, the Company was in the process of training a manlisted 306 employees in theunit alleged to be appropriate by the C. I. O , and, of the cardssubmitted by the IBEW, 4 represented the names of employees on the pay roll.At the hearing,the Steamfitters submitted 2 index cards from its membership records,both of which represent the names of employees on the pay roll above referred to in analleged appropriate unit consisting of approximately 10 employees.Contrary to theC. I. O's objection,we find that the representation evidence submitted by the Steam-fitters is adequate to justify an election in the Steamfitters' proposed unit, inasmuch aselections are being held.The A. F. L. did not submit evidence of its representation interest'at the hearing,nor didit do so subsequent to the hearing,although it was accorded several opportunities to sub-mit such evidence with respect to the unit it alleges to be appropriate.2Matter of American Cyanamid d Chemical Corporation,62 N L.R. B. 925;Matter ofCraneCo., 62 N.L. R. B. 1089. THE GENERAL TIRE & RUBBER COMPANY185:for this position.The record discloses that the labor trainer is partof the time-study and methods department, all other employees of_which the parties have agreed to exclude, and will be, principally en-gaged in experimental work for the purpose of devising new andimproved methods in constructing tires. It will be his responsibilityto train employees in the use of such new or improved methods as mayresult from his experimental work. This position requires the servicesof a man who has some college training and a knowledge of mathe-matics or equivalent experience.The evidence does not reveal thatthe labor trainer possesses any substantial supervisory authority con-sonant with our customary definition; however, in view of the techni-cal character of the work which he will perform, we shall exclude him.The Company's pay roll of July 12, 1945, reveals that there are 306employees in the unit petitioned for. In view of its limited personnel,the Company questions the advisability of holding an election at thistime.It originally planned to engage approximately 450 productionemployees, but as a result of an expansion of the plant facilities offi-cially initiated by the War Department in April 1945, it now antici-pates that its labor requirements will be 790 production employees and100 maintenance employees.3The expansion program was originallyintended to be completed by September 1, 1945, but there appears to be-little likelihood that the Company will reach even 50 percent of itscontemplated personnel quota within the near future because of thescarcity of labor in certain categories.However, the Company ex-pects its current pay roll to be more than doubled within a year.Un-der similar circumstances and where, as here, the Company's currentpersonnel constitutes a substantial and representative group, we havedirected an immediate election with the specific proviso that we wouldentertain a new petition within a specified time after our certificationupon proof,inter alia,of a substantial increase in personnel.4We are"of the opinion therefore that an election may be properly directed.herein at this time.The C. I. 0., however, contends that since the Company's presentpersonnel approximates 50 percent of the number the Company origi-nally planned to engage prior to the expansion program, the Board-should adhere to its usual unqualified 1-year rule with respect to anycertification that may issue.While it is our usual policy in represen-tation proceedings to consider a certification as conclusive evidence ofmajority representation for a period of 1 year following issuance, the8In itsletter to the War Production Board, dated April 27, 1945, the Company statedthat its thenrated capacity and production schedule required 416 male and 35 femaledirect production employees, and that its anticipated labor requirements for the expansionprogramare 202 male and 92 female production employees ; since then the Company antici-pated a need for an additional 45 production employees, making a total of 790.As of July1, 1945, the Company had 82 maintenance employees in its employ.*Matter of Aluminum Company of America,52 N. L. R. B. 1040. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDapplication of such principle in the instant case would clearly workan injustice to the substantial number of employees to be engaged underthe Company's expansion program after the issuance of such certifica-tion.We shall therefore entertain a new petition for an investigationand certificationof representatives within less than a year, but notbefore the expiration of 6 months from the date 'of any certificationwe may issue, upon proof (1) that the number of employees in theappropriate unit is more than double the number eligible to vote in theelection hereinafter directed; and (2) that the petitioner represents asubstantial number of employees in the expanded unit.We shall order elections among the employees of the Company atitsWaco, Texas, plant, within each of the groups listed below, exclud-ing therefrom general foremen, shift foremen, supervisors, and all orany other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.51.All maintenance electricians and their apprentices.2.All employees classified as pipe fitters and pipe fitters' helpers inthe Company's pipe shop.3.All remaining employees of the Company, including employeesin the warehouse, but excluding the labor trainer, administration andfactory office clerical employees, time-study employees, technical em-ployees, personnel department employees, and guards.°As indicated above, upon the results of the elections in said groupswill depend, in part, our determination of the appropriate unit orunits.?DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The General Tire& Rubber Company,Waco,Texas, elections by secret ballot shall be5The parties agreed,and.we find,that temporary employees are ineligible to participatein the election.6At the hearing, a dispute arose as to the inclusion or exclusion of several job classifi-cations which the record indicates are not now filled.In view of the fact that there appar-ently are no employees in these disputed categories at the present time, we shall make nofinding with respect to the classifications of factory control man, raw material control man,quantity checker, and scheduler.° The A. F L. did not present any evidence of representation among the employees atthe Company'sWaco, Texas,plant, in the unit it alleges to be appropriate.Accordingly,we shall not accord it a place on the ballot.SeeChicago Flexible Shaft Company,60N. L. R. B.848;Iowa Public Service Company(Eastern Dtivision),60 N. L.R. B 1153 THE GENERAL TIRE & RUBBERCOMPANY187conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in each of the voting groups described belowwho were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election :1.The employees in the first voting group described in Section IV,above, to determine whether they desire to be represented by UnitedRubberWorkers of America, CIO, or by International Brother-hood of Electrical Workers Local B-72, AFL, for the purposes ofcollective bargaining, or by neither.2.The employees in the second voting group described in SectionIV, above, to determine whether they desire to be represented byUnited Rubber Workers of America, CIO, or by Plumbers andSteamfitters Local Union No. 529, AFL, for the purposes of collectivebargaining, or by neither.3.The employees in the third voting group described in SectionIV, above, to determine whether or not they desire to be representedby United Rubber Workers of America, CIO, for the purposes ofcollective bargaining.MR. GERARD D. REU.LY took no part in the consideration of theabove Decision and Direction of Elections.